MEMORANDUM **
Elpidio Nagal Doctor petitions for review of the IJ’s decision denying his application for asylum and the BIA’s summary affirmance thereof. As the parties are familiar with the facts, procedural history, and arguments, we will not recount them here. We deny the petition.
Assuming Doctor’s testimony is credible, Doctor failed to establish a well-founded fear of persecution on account of a protected ground upon his return to the Philippines. This component of a claim for asylum requires a showing by “credible, direct, and specific” evidence of facts supporting a reasonable fear of persecution. Mejia-Paiz v. INS, 111 F.3d 720, 728 (9th Cir.1997).
The evidence established that the threats from the New People’s Army were attributable to Doctor’s government position. As Doctor no longer holds that position, and in light of the NPA’s diminished presence in the country, the evidence failed to establish that there was an objective basis for a well-founded fear of future persecution on the part of Doctor.
In addition, Doctor failed to establish that the government was unable or unwilling to protect him. Simply because Doctor was refused his own security detail does not suffice to show that other, more cost-effective measures were not available or would not have provided adequate protection.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.